                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

KENNETH E. MORRIS,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      ) CIVIL ACT. NO. 1:18-cv-106-ECM
                                               )
LORI COLLIER INGRAM, et al.,                   )
                                               )
       Defendants.                             )

                                         ORDER

       On May 9, 2019, the Magistrate Judge filed a Recommendation in this case to which

no timely objections have been filed. (Doc. 41). After an independent review of the record,

and upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED that:

       1. The United States Magistrate Judge’s Recommendation (doc. 41) be and is

hereby ADOPTED.

       2. The Defendants’ Motions to Dismiss (docs. 19, 21, & 25) be and are hereby

GRANTED.

       3. This case be and is hereby DISMISSED with prejudice.

       A separate Judgment will be entered.

       DONE this 21st day of June, 2019.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
